Citation Nr: 0633795	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
claimed as ischemic heart disease.  

2.  Entitlement to service connection for a hiatal hernia 
with esophageal reflux.  

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a heart 
disorder and a hiatal hernia.  The veteran subsequently 
initiated and perfected appeals of these determinations.  
Also within the March 2004 rating decision, the veteran was 
awarded service connection, with a 30 percent initial rating, 
for post-traumatic stress disorder (PTSD).  The issue of the 
initial rating assigned for this disability has also been 
perfected for appeal before the Board.  In August 2005, the 
veteran and his spouse testified before the undersigned 
Veterans Law Judge, seated at the RO.  Also at that time, his 
motion for advancement of his appeal on the Board's docket 
was granted.  

During the course of this appeal, the veteran has assigned a 
50 percent rating for his PTSD.  Nevertheless, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, this matter remains in appellate status.  

The issue of entitlement to service connection for ischemic 
heart disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was a prisoner of war in Germany from June 
1943 to May 1945.  

2.  Competent evidence of the onset of a hiatal hernia during 
military service or as a result of the veteran's prisoner of 
war service has not been presented.  

3.  The veteran's post-traumatic stress disorder is 
manifested by anxiety, depression, irritability, frequent 
sleep disturbances, nightmares, and difficulty with social 
interaction, resulting in serious social and occupational 
impairment.  


CONCLUSIONS OF LAW

1.  A hiatal hernia with gastroesophageal reflux was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

2.  The criteria for an initial rating of 70 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the claimant's claim, a letter dated 
in July 2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to his 
claims.  The July 2003 letter told the claimant to provide 
any relevant evidence in the claimant's possession and also 
informed the claimant that additional information or evidence 
was needed to support his claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
in August 2003 and February 2005.  38 C.F.R. § 3.159(c)(4) 
(2006).  The records obtained satisfy 38 C.F.R. § 3.326.  As 
there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claim of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
Regarding the increased initial rating awarded by the Board 
herein, the veteran retains the right to appeal any effective 
date assigned by the RO following this Board decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I. Service connection - Hiatal hernia

The veteran seeks service connection for a hiatal hernia, 
with esophageal reflux.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Because the veteran is a former prisoner of war, certain 
presumptions are afforded him under the pertinent regulations 
and statutes.  For any veteran with verified prisoner of war 
status, service connection will be presumed for certain 
disabilities which manifest at any time following military 
service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Among these presumptive 
disorders are certain gastrointestinal disabilities, 
including a peptic ulcer disease and irritable bowel 
syndrome, for which the veteran has already been awarded 
service connection.  See 38 C.F.R. § 3.309(c) (2006).  
However, a hiatal hernia is not a presumptive disorder for 
former prisoners of war.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a hiatal hernia.  On service 
separation examination in October 1945, his abdomen was 
within normal limits, and no current disability was noted.  

Shortly after service, the veteran was treated by a private 
physician for peptic ulcer disease, but no mention of a 
hiatal hernia was made at that time.  A June 1950 upper 
gastrointestinal study found no evidence of organic disease 
in the esophagus, but confirmed gastritis in the stomach.  A 
duodenal ulcer was diagnosed at that time.  A May 1965 
gastrointestinal study was negative for organic disease of 
the esophagus, stomach, and duodenum.  Thereafter, the 
veteran continued to complain of and seek treatment for 
gastrointestinal pain and discomfort.  

Pursuant to the veteran's service connection claim, he was 
afforded an August 2003 VA general medical examination.  He 
reported a history of chronic stomach problems following 
service.  He experienced intermittent heartburn and 
dyspepsia, especially when he did not take his medication.  
Intermittent diarrhea and constipation were also reported.  
Physical examination of his abdomen demonstrated it was soft 
and nontender, with no bruits or masses.  He denied 
hematemesis, hematochezia, or melena.  An upper 
gastrointestinal study conducted that same month confirmed a 
small sliding type hiatal hernia.  The VA examiner did not 
give a date of onset for this diagnosis, or otherwise relate 
it to the veteran's other gastrointestinal disabilities, 
including duodenal ulcer disease, irritable bowel syndrome, 
and diverticulitis of the colon.  Private medical treatment 
records from 2003 also confirmed a hiatal hernia.  

At his August 2005 Board hearing, the veteran and his wife 
stated his contention that his hiatal hernia began during 
military service, and has resulted in persistent 
gastrointestinal pain and complaints since that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for a hiatal hernia, with 
gastroesophageal reflux.  The veteran's service medical 
records and post-service records immediately following his 
October 1945 service separation are negative for any evidence 
of a hiatal hernia.  While the veteran has consistently 
reported epigastric pain, diarrhea, and other abdominal 
complaints following service, the Board notes that he has 
also been diagnosed with, and awarded service connection for, 
a duodenal ulcer and irritable bowel syndrome.  The veteran 
was not diagnosed with a hiatal hernia until approximately 
2003, more than 50 years following service.  Additionally, 
while a hiatal hernia has been confirmed by both VA and 
private medical examiners, neither has suggested such a 
disability began during military service, or is otherwise 
related to the veteran's confirmed service as a prisoner of 
war during World War II.  Nor have any medical examiners 
suggested the veteran's hiatal hernia is caused by or the 
result of his other service-connected gastrointestinal 
disabilities, irritable bowel syndrome and a duodenal ulcer.  
See 38 C.F.R. § 3.310 (2006).  In the absence of any evidence 
establishing a nexus between the veteran's hiatal hernia and 
any disease, injury, or other incident of service, service 
connection for a hiatal hernia with gastroesophageal reflux 
must be denied.  See Pond v. West, 12 Vet. App. 341 (1999).  

The veteran has asserted that his hiatal hernia with 
gastroesophageal reflux began during military service or 
results from his prisoner of war service.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board notes that while the veteran is competent 
to report observable symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a hiatal 
hernia, with gastroesophageal reflux, as competent evidence 
has not been presented indicating such a disability was 
either incurred during military service, or as a result of a 
disease or injury incurred therein.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Initial rating - Post-traumatic stress disorder

The veteran seeks a disability rating in excess of 50 percent 
for his post-traumatic stress disorder (PTSD).  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

VA psychiatric examination was afforded the veteran in August 
2003.  He reported that he served on a bomber crew in Europe 
during World War II, and while on a mission over Germany, his 
plane was shot down.  He parachuted out over the North Sea, 
and nearly drowned when he landed in the water.  He was 
recovered by the Germans, and spent approximately 2 years in 
a prisoner of war camp, where he endured anxiety, boredom, 
and malnutrition.  He also witnessed other soldiers being 
shot for trying to escape.  Upon return to the U.S., the 
veteran worked for many years until he retired in 1980, and 
was married three times.  His first two marriages ended in 
divorce, but he has been married to his current wife for 23 
years.  Currently, he lives with his wife and maintains 
contact with his daughters and grandchildren.  He also has 
some friends in the community.  His reported symptoms of PTSD 
included anxiety, poor sleep, nightmares, irritability, and 
daily intrusive thoughts about his final bomber mission.  On 
objective examination, the veteran was alert and fully 
oriented.  He was cooperative with the examiner, with good 
personal hygiene.  His affect was mildly anxious, but his 
speech was normal in rate, tone, and content.  No delusions 
or hallucinations were noted.  The veteran also denied any 
homicidal or suicidal thoughts or plans.  He stated he 
attempted to avoid thinking about or discussing his prisoner 
of war experiences, and he avoided situations which may 
remind him of that time.  The examiner diagnosed PTSD, and 
assigned a Global Assessment of Functioning (GAF) score of 
45.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 50-41 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The veteran was 
determined to be competent to manage his finances.  

Another VA psychiatric examination was afforded the veteran 
in February 2005.  He stated he continued to live with his 
wife of 20+ years, and also maintained contact with his 
children and grandchildren.  He spent most of his time 
watching television or reading.  He has had to cut down on 
some of his other activities, due to cardiovascular problems.  
The prior year, he began seeing a VA psychiatrist and 
attending a support group for former prisoners of war.  He 
found these helpful.  He had no current legal problems, and 
denied drug or alcohol abuse.  His current symptoms included 
insomnia, nightmares, irritability, and intrusive thoughts of 
being shot down.  On objective evaluation, he was pleasant 
and cooperative with the examination.  He was alert and fully 
oriented.  His grooming and hygiene were both good.  His 
affect was appropriate, and his mood was euthymic.  His 
speech was within normal limits, and he denied hallucinations 
or delusions.  He denied any history of violence, or suicidal 
or homicidal thoughts or plans.  The examiner confirmed PTSD, 
and assigned a GAF score of 45 based on serious PTSD 
symptoms, moderate impairment in interpersonal functioning, 
and minimal to no impairment in occupational functioning.  
The examiner noted that since the last VA examination in 
2003, the main change for the veteran was a diagnosis of an 
aortic aneurysm which had required a substantial decrease in 
the veteran's activities.  The examiner stated that as 
staying active had been a major coping strategy for the 
veteran, it was possible that the loss of this coping 
mechanism had caused some increase in the veteran's PTSD 
symptoms.  The veteran was found competent.  

Reports of the veteran's outpatient treatment as his local VA 
medical clinic have also been received.  He has received 
counseling from a VA psychiatrist, and attended a support 
group for former prisoners of war.  He has continued to 
report such symptoms as irritability, intrusive thoughts, 
nightmares, insomnia, and poor appetite.  He was prescribed 
medication for his PTSD, but he discontinued it, citing 
gastrointestinal upset.  

In April 2005, the veteran and his wife testified before a 
Veterans Law Judge, seated at the RO.  He stated that he had 
been losing interest in most activities, and was generally 
irritable.  He also continued to experience nightmares and 
slept poorly.  His wife confirmed the veteran's testimony.  

After considering the entirety of the record, the Board finds 
an initial rating of 70 percent for the veteran's PTSD is 
warranted.  The veteran has reported a longstanding history 
of a psychiatric disability following his prisoner of war 
captivity, and he was previously awarded service connection 
under the diagnosis of psychoneurosis, conversion hysteria 
with anxiety, immediately following service.  His psychiatric 
disability has also contributed to various gastrointestinal 
disorders, for which he has been awarded separate grants of 
service connection.  Subsequent to service, the veteran has 
had two marriages end in divorce.  The veteran stated that 
his psychiatric symptoms played a prominent role in the 
failure of his past marriages.  He has also experienced such 
symptoms as irritability, nightmares, sleep disturbances, and 
poor appetite for over 50 years.  According to both the 
August 2003 and February 2005 VA examination reports, the 
veteran has a GAF score of 45, indicative of serious symptoms 
or serious impairment.  In light of the veteran's 
longstanding history of serious psychiatric symptoms, and 
taking into account 38 C.F.R. § 4.3 and 4.7, the Board finds 
a 70 percent initial rating for the veteran's PTSD is 
warranted.  

However, the preponderance of the evidence to be against an 
initial rating in excess of 70 percent for the veteran's 
PTSD.  Total occupational and social impairment, as would 
warrant a 100 percent (total) initial rating has not been 
demonstrated.  He does not exhibit gross impairment in 
thought processes or communication; according to the August 
2003 and February 2005 VA examination reports, the veteran 
was able to converse in an intelligent and coherent manner, 
and his thought processes were logical.  He has also denied 
persistent delusions or hallucinations, and has not exhibited 
grossly inappropriate behavior.  He is also not a persistent 
danger of hurting self or others, as he has denied suicidal 
or homicidal thoughts or plans.  He has lived independently 
and managed his own household his entire life, and has been 
found competent by all psychiatric examiners of record.  As 
such, he has not demonstrated an intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  Finally, the veteran has been 
fully alert and oriented at all times of record, according to 
the evidence obtained by VA.  He also stated on VA 
examination that his psychiatric disability never interfered 
with his employability during the years prior to his 
retirement.  Overall, the preponderance of the evidence is 
against a 100 percent rating for the veteran's PTSD.  
Additionally, as the veteran's 70 percent initial rating 
awarded by the Board herein represents the highest level of 
disability during the pendency of this appeal, a staged 
rating is not warranted at the present time.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment, as the veteran is 
retired.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence supports a 
70 percent initial rating and no higher for the veteran's 
service-connected post traumatic stress disorder.  As a 
preponderance of the evidence is against the award of a 
disability rating in excess of 70 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux is denied.  

Entitlement to an initial rating of 70 percent for the 
veteran's post-traumatic stress disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  


REMAND

The veteran seeks service connection for a heart condition, 
claimed as ischemic heart disease.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Because the veteran is a former prisoner of war, certain 
presumptions are afforded him under the pertinent regulations 
and statutes.  For any veteran with verified prisoner of war 
status, service connection will be presumed for certain 
disabilities which manifest at any time following military 
service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Among these presumptive 
disorders are certain cardiovascular disabilities.  See 
38 C.F.R. § 3.309(c) (2006).  

The Board notes that 38 C.F.R. § 3.309(c) has been revised 
during the pendency of this appeal.  Whereas this section 
previously provided a presumption of service connection only 
for beriberi heart disease, which included ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity, revisions in October 2004 
state that, for former prisoners of war, certain diseases 
shall be service connected if manifest to a disability of 10 
percent or more at any time after discharge, provided the 
rebuttable presumption provision of 38 C.F.R. § 3.307 are 
also satisfied.  Diseases listed under this Code now include 
atherosclerotic disease or hypertensive vascular disease, 
including hypertensive heart disease, and their complications 
including myocardial infarction, congestive heart failure, 
and arrhythmia.  69 Fed. Reg. 60083-60090; 38 C.F.R. 
§ 3.309(c) (2006).  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Thus, 
the revised version of 38 C.F.R. § 3.309(c) applies to the 
veteran's pending appeal.  

Upon receipt of the veteran's claim, he was afforded VA 
medical examination, including an echocardiogram, in August 
2003.  After examining the veteran, a VA physician found "no 
clinical evidence of ischemic heart disease."  Likewise, an 
October 2004 stress test conducted by the veteran's private 
physician confirmed an "absence of an ongoing ischemic 
problem at this time."  These findings formed the basis of 
the RO's initial denial.  However, more recent private 
medical treatment records from April 2005 indicate a 
diagnosis of coronary artery disease, apparently based on a 
24-hour Holter study.  These conflicting medical diagnoses 
regarding the veteran's current cardiovascular disabilities, 
if any, require additional development by VA.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA medical examination before a 
medical specialist in cardiovascular 
disabilities.  The veteran's claims folder 
should be sent to the examiner for review 
in conjunction with the examination.  A 
complete cardiovascular examination, to 
include any clinical tests considered 
necessary by the examiner, should be 
conducted.  After fully reviewing the 
record and examining the veteran, the 
examiner should note for the record any 
current cardiovascular disabilities 
displayed by the veteran.  If the veteran 
does not display any current 
cardiovascular disease or injury, the 
examiner should so state for the record.  
The medical basis for all opinions 
expressed should also be given.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Prior to any 
additional consideration by VA, the 
veteran and his representative should be 
furnished a copy of the revised version of 
38 C.F.R. § 3.309, to include the revised 
presumptive disorders for former prisoners 
of war.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


